DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the PTAB decision issued 9/21/2020 in view of agreements with Applicant’s representative during Examiner initiated Interview held on 2/25/2021.
Claims 1-33 were previously canceled by preliminary amendment. 
Claims 48-61 are canceled by Examiner Amendment.
Claims 34-47 have been amended by Examiner Amendment.
Claims 34-47 have been examined and are currently pending.
Amendment
The present Office Action is based upon claims filed on 09/14/2018 as modified by the Examiner amendment 02/25/2021.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in a communication with Louis J. Hoffman, Reg. No.: 38,918 on 02/26/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner Amendment

Claim 1-33. (Canceled)
Claims 48-61. (Canceled)

34. (Examiner Amendment)
A method of causing delivery of electronic advertisements based on provided profiles comprising: (a) with a computer system automatically storing, in a central database associated with the computer system, profile information associated with a visitor, as a result of electronic receipt from a profile owner computer of indicia of the profile information, which profile information associated with the visitor matches a profile or kind of profiles requested by an entity controlling the computer system, wherein a tag associated with a visitor device serves as a link to the profile information associated with the visitor; (b) wherein the profile owner computer is programmed: (i) to automatically select a media property entity of a plurality of media property entities based on a comparison of (A) profile information about a visitor who electronically accessed electronic apparatus of a profile supplier with (B) a plurality of stored requests from the plurality of media property entities, one of which media property entities is the entity controlling the computer system, each stored request being for requested profiles or kinds of profiles, which plurality of stored requests includes the profile or kind of profiles requested by the entity controlling the computer system, and (ii) when the media property entity is the entity controlling the computer system, to automatically arrange for electronic storage of a requested profile linked to the tag that is associated with the visitor device, the tag being readable by equipment that is part of the computer system of part (a); and (c) later, when the visitor device is available to receive an advertisement, with the computer system, (i) using the tag of part (a) that is associated with the visitor device to access the profile information stored in the central database, and (ii) using the profile information linked to the tag of part (a) to automatically cause delivery of an electronic advertisement to the visitor device, wherein the electronic advertisement is dependent on the profile information associated with the visitor.

35. (Previously presented) The method of claim 34 wherein the profile information associated with the visitor is derived from the visitor's activity using a first device, and wherein the visitor device that is available to receive an advertisement is a second device of the visitor.

36. (Previously presented) The method of claim 35 wherein the first device is a computer of the visitor and the second device is a mobile phone of the visitor.

37. (Previously presented) The method of claim 36 wherein the tag identifies the mobile phone.

38. (Previously presented) The method of claim 36 wherein the profile owner computer is programmed to automatically select a media property entity using profile information about the visitor that was derived from the visitor's activity using the computer of the visitor, which profile information was received by the profile-owner computer as a result of URL redirection from a website that is served by the electronic apparatus of the profile supplier, which website is accessed by the computer of the visitor.

39. (Previously presented) The method of claim 35 wherein the second device is a computer and further comprising, after parts (a) and (c), with the computer system electronically reporting information about delivery of the advertisement to the second device, which report is provided to a profile owner controlling the profile owner computer.

40. (Previously presented) The method of claim 39 wherein electronically reporting comprises automatically placing the second device in communication with computer equipment controlled by the profile owner, via URL redirection from the computer system, when the computer system utilizes the tag to cause delivery of the advertisement.

41. (Previously presented) The method of claim 34 further comprising, after parts (a) and (c), with the computer system electronically reporting information about delivery of the advertisement to the visitor device that is available to receive an advertisement, which report is provided to a profile owner company controlling the profile owner computer.

42. (Previously presented) The method of claim 41 wherein reporting further comprises automatically electronically identifying to the profile owner company one of a plurality of profiles or kind of profiles used in association with delivery of the advertisement.

43. (Previously presented) The method of claim 34 wherein the profile owner computer is programmed to automatically select a media property entity using profile information about the visitor that was derived from the visitor's activity using the visitor device.

44. (Previously presented) The method of claim 43 wherein the profile information was received by the profile-owner computer as a result of URL redirection from a website that is served by the electronic apparatus of the profile supplier, which website is accessed by the visitor device.

45. (Previously presented) The method of claim 34 wherein the tag comprises personally identifiable information identifying the visitor.

46. (Previously presented) The method of claim 34 wherein the profile owner computer being programmed to automatically arrange for electronic storage of the profile information linked to the tag associated with a visitor device comprises the profile owner computer being programmed to perform automatic redirection to a URL provided by the selected entity to place the visitor device in communication with computer equipment controlled by the selected entity to enable storage, in a central database associated with the computer equipment of the selected entity, of the profile information linked to the tag that is associated with the visitor device.

47. (Previously presented) The method of claim 34 wherein the apparatus of the profile supplier operates in the Internet and the equipment of the selected entity utilizes the profile data to cause delivery of the electronic advertisements on a television of the visitor.


Reasons For Allowance
Claims 34-47 are allowed.
Regarding independent claim 34 the following references which have been found to be the closest applicable prior art to applicant’s invention, do not teach either alone or in combination all of the features as claimed: 
Kublickis et al. (US 2007/0067297 A1; hereinafter, "Kublickis") 
Jaschke et al. (U.S. 2007/0130005 A1; hereinafter, "Jaschke")
Horowitz (U.S. 2005/0097204 A1; hereinafter, "Horowitz")

The Examiner has carefully considered Applicant’s arguments (hereinafter, “Remarks”) in Reply Brief filed Patent Board Decision (mailed 9/21/2020) in which the following terms "media property entity" and "media property equipment" (PTAB Decision, pgs. 7-8) were defined as follows: “…“We determine that "media property entity" (shortened to "entity" at page 5 of the Specification) refers to an "owner" in a legal/business context; and "media property equipment" refers to hardware or hardware/software such as a web site, a computer, a mobile device, a TV set, a TV set top box, or any other device (Spec. 5) in a technology context.” “ In view of this definition of these terms, and although Jaschke teaches (as noted per PTAB Decision, pg. 8) “…for example, Figure 1 of Jaschke teaches an advertiser entity 110 and advertiser equipment 132 as distinct items. Similarly, a profiler entity 100 and profiler equipment 131 are distinct items…” 
Nonetheless, the Examiner finds that neither Jaschke, Kublickis, nor Horowitz alone or in combination teach all of the features of the claims as Amended per Examiner Amendment, provided in the section titled Examiner Amendment. 

For example, although the Examiner finds that Jaschke teaches various features as claimed, as shown herein below for ease of reference, Jaschke is not found to teach all of the features as amended by Examiner Amendment and neither Kublickis nor Horowitz are found to cure these deficiencies. 

Jaschke, as shown, is found to teach the following features of independent claim 34:
A method of causing delivery of electronic advertisements based on provided profiles comprising: 
(a) with a computer system automatically storing, in a central database associated with the computer system, profile information associated with a visitor, as a result of electronic receipt from a profile owner computer of indicia of the profile information (Jaschke, see at least Fig. 1 and [0064]-[0065] teaching, e.g.: “…The brokerage processor 138 [central database associated with the computer system] requests the target profile [profile information] of that particular target 190 [of the visitor] by accessing one or more target profile databases located on one or more target profile processors 131 [profile owner computer]… target profile may include one or more factors…”; see also at least [0052]-[0056] and [0076]-[0077] teaching e.g.: “The a visitor]. The information is collected through (1)… (2)… (3)… (4) the active data input of third parties concerning that particular target 190 into databases of target profile processors 131 [profile owner computer]… Targets 190 may offer information to profilers 100 [e.g. profile owner] at a price,…”), 
which profile information associated with the visitor matches a profile or kind of profiles requested by an entity controlling the computer system (Jaschke, see at least [0059]-[0064], e.g.: “…correlating [matching] target profile data [profile information associated with the visitor] with the advertisers’ associated descriptions [kind of profiles requested by an entity]…”; note [0061]: “The associated description [kind of profiles requested by an entity] is a reflection/virtual representation of the ideal target 190 suitable for that particular advertisement.”; applicant’s “entity” requesting profiles reads on Jaschke’s advertiser; Note per [0022]: “A consumer information broker [entity controlling the computer system] can also be an …advertiser [entity requesting a type of profile], marketer, profiler [profile owner], … or any combination thereof.” 
Therefore, although per [0022] Jaschke teaches a “consumer information broker” [entity controlling the computer system] can be an advertiser [entity requesting a type of profile], Examiner finds that Jaschke may not explicitly teach, in a single embodiment, that his “consumer information broker” [entity controlling the computer system] is one of the advertisers [entity] who has provided an advertising description [requested kind of profile] relevant to the target [visitor]. However, whether explicitly stated or not, the Examiner finds that in view of the aforementioned teachings of Jaschke, especially at [0022], there is teaching and suggestion to try this combination and therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have tried such a combination suggested by Jaschke, i.e. per [0022], where a “consumer information broker [entity controlling the computer system]” is indeed also one of the “advertisers”, providing a description, [entity requesting a type of profile] for a target [visitor] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art (e.g. Jaschke’s teachings at [0022]) that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the , wherein a tag1 associated with a visitor device serves as a link to the profile information associated with the visitor (Jaschke, see at least [0029]-[0030], e.g.: “…Once a target [visitor] accesses any of those platforms, an advertisement trigger or indication of availability [tag] is sent over the communications network to a consumer information broker. This can be implemented using cookies [a type of tag associated with a visitor device] on the PC 172 of the target 190,… SIM [another type of tag associated with a visitor device]… or any other means of uniquely identifying a user. After receiving notification of an advertising opportunity, the consumer information broker requests the target profile from one or more target profile processor(s) …”; the means of uniquely identifying the user, e.g. a cookie, serves as a link to the requested target profile [profile information associated with the visitor].)
(b) wherein the profile owner computer is programmed: 
(i) to automatically select a media property entity of a plurality of media property entities based on a comparison of (A) profile information about a visitor who electronically accessed electronic apparatus of a profile supplier with (B) a plurality of stored requests from the plurality of media property entities (Jaschke, see at least Fig. 4 and [0019]-[0022]. Furthermore, herein Jaschke teaches “Consumer information brokers manage (1) the process of identifying advertisement platforms… determining [automatically select] the winning advertiser [media property entity]…”; and per [0028]-[0031]: “…After receiving notification of an advertising opportunity, the consumer information broker requests the target profile [profile information about a visitor] from one or more target profile processor(s) and correlates [based on a comparison] the target profile [(A) profile information about a visitor] to the associated description [(B) a plurality of stored requests] of each advertiser [media property entity] participating in the bidding process… the target profile is a data representation of the target [visitor]…”; note also at least [0064]-[0073].
The Examiner finds that the only difference between the limitation and the teachings of profile owner]. However, as noted supra at [0022] a “consumer information broker” can be a “profiler” [profile owner] and therefore, there is teaching and suggestion to try this combination and therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have tried such a combination suggested by Jaschke where his “consumer information broker” is also his “profiler” [profile owner] and therefore the computer system controlled by such a “consumer information broker” would be that of the “profiler” [profile owner] and would also perform the steps described by Jaschke at [0028]-[0031] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art (e.g. Jaschke’s teachings at [0022]) that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649), one of which media property entities is the entity controlling the computer system (Again, as already noted supra e.g. per at least [0022] in view of [0053]-[0059], Jaschke’s “consumer information broker” [entity controlling the computer system] may also be an “advertiser” [a media property entity] wishing to advertiser to the visitor and would be obvious, for rationale noted supra, that the “consumer information broker” [entity controlling the computer system] is also one of the “advertisers” [a media property entity]), each stored request being for requested profiles or kinds of profiles, which plurality of stored requests includes the profile or kind of profiles requested by the entity controlling the computer system (Jaschke, again see at least Fig. 4 and [0030], also see at least [0031] and [0061]; Applicant’s “each stored request being for requested profiles…” reads on Jaschke’s received “associated description of each advertiser”; e.g. per [0061]: “…the advertisers 110 send an associated description, a bid, a bid increment, …to the consumer information broker 130. The associated description is a reflection/virtual representation of the ideal target 190 suitable for that particular advertisement.”)
[(b)(ii)…]
(c) later, when the visitor device is available to receive an advertisement, with the computer system, (i) using the tag2 of part (a) that is associated with the visitor device to access the profile information stored in the central database (Jaschke, again see at least [0029]-[0030], e.g.: “…Once a target accesses any of those platforms [later, when the visitor device is available to receive an advertisement], an advertisement trigger or indication of availability is sent over the communications network to a consumer information broker. This can be implemented using cookies [a tag associated with a visitor device –i.e. the tag of part (a)] on the PC 172 of the target 190… After receiving notification of an advertising opportunity, the consumer information broker requests the target profile from one or more target profile processor(s) …”; the cookie serves as the link to request access to the target profile), and (ii) using the profile information linked to the tag of part (a) to automatically cause delivery of an electronic advertisement to the visitor device, wherein the electronic advertisement is dependent on the profile information associated with the visitor (Jaschke, see at least [0029]-[0032], teaching e.g.: “…After receiving notification of an advertising opportunity, the consumer information broker requests the target profile [using the profile information linked to the tag] from one or more target profile processor(s) and correlates the target profile to the associated description of each advertiser participating in the bidding process... In a preferred embodiment, the consumer information broker selects an appropriate advertisement from the winning advertiser's reference to marketing materials. After the advertisement has been selected, it is conveyed to the target [automatically cause delivery of an electronic advertisement to the visitor device]…”; see also at least Fig. 4 and [0081]-[0087] e.g.: “…The present invention therefore offers the ability to customize advertisements based on the profile of a specific target 190 [the electronic advertisement is dependent on the profile information associated with the visitor]. For this purpose the target profile is correlated to each advertisement characterization of the winning advertiser 110. The advertisement whose advertisement characterization best matches the target profile is selected and delivered to the target 190.”)

Although Jaschke is found to teach the aforementioned features, Jaschke does not explicitly teach the feature (b)(ii) as amended and shown herein below:

(b) wherein the profile owner computer is programmed: 
 (ii) when the media property entity is the entity controlling the computer system, to automatically arrange for electronic storage of a requested profile linked to the tag that is associated with the visitor device, the tag being readable by equipment that is part of the computer system of part (a);

Respectfully, although as shown supra Jaschke teaches “A consumer information broker [entity controlling the computer system] may be an “advertiser” [media property entity] as well as teaching various other features as claimed, and Jaschke also teaches use of “cookies” [tags] to collect user information, e.g. per at least [0029]-[0030], e.g.: “…Once a target accesses any of those platforms [later, when the visitor device is available to receive an advertisement], an advertisement trigger or indication of availability is sent over the communications network to a consumer information broker. This can be implemented using cookies [a tag associated with a visitor device –i.e. the tag of part (a)] on the PC 172 of the target 190… After receiving notification of an advertising opportunity, the consumer information broker requests the target profile from one or more target profile processor(s) …”; where it is understood that information in Jaschke’s cookie may serve as a link to request access to his “target profile”. And although Jaschke teaches per [0028]-[0031] e.g.: “…After receiving notification of an advertising opportunity, the consumer information broker requests the target profile [profile information about a visitor] from one or more target profile processor(s) and correlates [based on a comparison] the target profile [(A) profile information about a visitor] to the associated description [(B) a plurality of stored requests] of each advertiser [media property entity] participating in the bidding process… the target profile is a data representation of the target [visitor]…” nonetheless, the Examiner finds that Jaschke does not teach all of the nuances of the amended feature within the context of all the other features as claimed. 
That is, in view of the claims as a whole, Jaschke does not teach (b) wherein the profile owner computer is programmed: 
 (ii) when the media property entity is the entity controlling the computer system, to automatically arrange for electronic storage of a requested profile linked to the tag that is associated with the visitor device, the tag being readable by equipment that is part of the computer system of part (a);
Furthermore, as Jaschke is not found to teach the combination of features as claimed and Examiner finds that neither Kublickis nor Horowitz cure the deficiencies of Jaschke, the Examiner has respectfully withdrawn the remaining prior art rejection.   

Response to Arguments
Examiner acknowledges Applicant’s Reply Brief Filed 12/02/2019 and PTAB Decision 09/21/2020. In view of the findings, as noted supra, and in view of Examiner initiated Interview and Examiner Amendment, the Examiner has withdrawn all outstanding rejections presented in Final Office Action mailed 10/18/2018.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached at (469) 295-9171.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding “tag”, As noted supra: Per Provisional Specification (60/805,114) at pg. 4: “cookie is only one example of a possible Tag”; Per Provisional Spec at pg. 4 and also per Specification [4:20-25], “A tag generally is a unique identifier used to mark a person electronically visiting a media property, such as a web site, TV channel, or the like using any device…”. According to spec [6:10-11], “…the tag could be whatever the software wants it to be, including a cookie of any domain.”
        2 Regarding “tag”, As noted supra under “claim interpretation”: Per Provisional Specification (60/805,114) at pg. 4: “cookie is only one example of a possible Tag”; Per Provisional Spec at pg. 4 and also per Specification [4:20-25], “A tag generally is a unique identifier used to mark a person electronically visiting a media property, such as a web site, TV channel, or the like using any device…”. According to spec [6:10-11], “…the tag could be whatever the software wants it to be, including a cookie of any domain.”